If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     March 3, 2022
               Plaintiff-Appellee,

v                                                                    No. 356411
                                                                     Saginaw Circuit Court
ADRIAN LOUIS VILLANUEVA,                                             LC No. 19-046326-FC

               Defendant-Appellant.


Before: CAVANAGH, P.J., and JANSEN and RIORDAN, JJ.

CAVANAGH, P.J. (dissenting).

       I respectfully dissent. Contrary to the majority opinion, I would affirm the trial court order
denying defendant’s motion to withdraw his plea on the basis of ineffective assistance of counsel.

        Defendant’s trial counsel petitioned the trial court to order forensic examinations to
determine both defendant’s competency to stand trial and his criminal responsibility. The petition
was granted and both evaluations were performed. A licensed psychologist and forensic examiner
at the Center for Forensic Psychiatry performed these evaluations and submitted reports in which
she opined that defendant was competent to stand trial and that, although “mentally ill as defined
by statute for the time in question,” he did “not meet statutory criteria for a defense of legal
insanity” because he “demonstrated the capacity to appreciate the nature of his actions, the
wrongfulness of his behaviors, and to conform his behaviors to the requirements of the law.” As
the trial court noted, the examiner’s conclusions were extensively supported, including by
defendant’s mental health history, reports reviewed, observations, and testing completed.

        Defendant failed to provide any evidence to rebut or undermine the professional opinions
expressed in the competency and criminal responsibility evaluations. As the trial court noted:
“Nothing in either forensic center report suggests that Defendant was legally insane at the time of
the offenses in this case.” And, the trial court further noted: “Nothing has been presented by
Defendant to support the present claim that an independent exam was warranted. Nothing
indicates that the plea process would be different if an independent exam was conducted as now
argued by the defense.”




                                                -1-
        On appeal, defendant, who was 33 years old when he was evaluated, refers to portions of
the record that demonstrate he has a history of mental illness, but mental illness does not
necessarily constitute a defense of legal insanity. See MCL 768.21a(1). And defendant’s mental
health history was specifically considered by the forensic examiner. Defendant must show that he
had a meritorious defense, but he has failed to provide any evidence from a medical professional
opining that the forensic evaluation report was wrong and that defendant was legally insane at the
time of the offenses. Apart from pointing to his mental health history, defendant presented no
evidence that he was incompetent at the time of the offenses. See People v Hunt, 170 Mich App
1, 14; 427 NW2d 907 (1988). Moreover, although “[t]he defendant may, at his or her own expense,
secure an independent psychiatric evaluation by a clinician of his or her choice on the issue of his
or her insanity at the time the alleged offense was committed,” MCL 768.20a(3), this language is
permissive rather than mandatory. Therefore, there was no requirement for trial counsel to seek
such an independent evaluation. In light of the forensic examiner’s evaluations and reports, and
in the absence of any evidence by defendant, I conclude that defendant failed to carry his heavy
burden to show that his trial counsel was ineffective for failing to seek an independent criminal
responsibility evaluation or pursue an insanity defense. See People v Seals, 285 Mich App 1, 17;
776 NW2d 314 (2009) (citation omitted). Accordingly, I would affirm the trial court’s decision
on this issue.



                                                             /s/ Mark J. Cavanagh




                                                -2-